Title: XV. Levi Lincoln’s Remarks on the Message, [ca. 27 November 1801–8 December 1801]
From: Lincoln, Levi
To: Jefferson, Thomas


[ca. 27 Nov.-8 Dec. 1801]
The Address.
relieved from the danger—2 page—3 line
Quere—if the word from had not better be inserted as the word commerce understood is the object on which the verb seems immediately to operate

   Page 3d.—
Quere, whether postage on newspapers had not better be added to the list of duties to be suspended. The means of instruction and of spreading knowledge are generally in all the States, not only exempted from duty, but in whole, or in part aided by a public support—The measure would be very popular with printers and both popular & useful with the people at large. The postage is too small to be of importance as an item of revenue, & yet so large as to prevent in some degree the circulation of papers—

   3 page 12 line—
Quere If the ideas here expressed are not too valuable to be suppressed, and yet whether they will not be considered as too strong, or as expressing or implying too much, to be directly applicable, with their whole force, to the probable situation our Government may be in—Whether it would not be better to soften the application of the ideas, by changing the Phraseology in some such a manner as the following—viz Least we should see our Government approxamating to that state, which &c—

   5 page Navy
Ideas against the building of the seventy-fours appear to me too important, to be omitted. It would be useful to change the public sentiment & expectation on this subject. I should doubt, could the U.S. now have a present of seven seventy fours, on the condition of their taking care of them & keeping them in repair for eight years, if they ought to accept of them. On the idea of our needing such ships eight years hence we could build them cheaper than we could preserve them. Smaller ships must be more useful to us.

Considering the importance that agriculture and manufactures are to our Country, and the ideas, too prevalent in the nothern States, that the Administration & the Southern States, are hostile to our navigation & commerce, quere if it would not have a good effect, to add to the address some such general expressions as the following viz—It is with Congress to consider whether the Agriculture and manufactures of our Country require immediate attentions, beyound the private patronage of individuals, and whether any legislative efforts are necessary or practicable for the securing, encouraging, or preventing the abridgment of the carrying trade particularly important to the prosperity of the northern States—
